        Case 1:15-cv-07433-LAP Document 1061 Filed 06/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    VIRGINIA L. GIUFFRE,

                        Plaintiff,
                                              No. 19 Civ. 3377 (LAP)
    -against-

    ALAN DERSHOWITZ,

                        Defendant.

    VIRGINIA L. GIUFFRE,

                        Plaintiff,
                                              No. 15 Civ. 7433 (LAP)
    -against-
                                                        ORDER
    GHISLAINE MAXWELL,
                        Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

        Counsel for the parties in the above-captioned actions1 shall

appear for a telephonic conference on June 23, 2020, at 2:00 p.m.

EST.     The dial-in for that conference is (888) 363-4734, access

code: 4645450.        The parties are directed to call in promptly at

2:00 p.m.

SO ORDERED.

Dated:          New York, New York
                June 19, 2020



1 With respect to Giuffre v. Maxwell, No. 15 Civ. 7433, counsel
for Intervenors Miami Herald Media Company and Julie Brown and
counsel for non-party John Doe are welcome to dial in for the
conference but are not required to do so.
                                      1
Case 1:15-cv-07433-LAP Document 1061 Filed 06/19/20 Page 2 of 2



                      __________________________________
                      LORETTA A. PRESKA
                      Senior United States District Judge




                              2
